Citation Nr: 1539148	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, multiple myeloma, and leukemia, to include as due to radiation exposure.

2.  Entitlement to a rating in excess of 50 percent prior to July 14, 2014, and in excess of a 70 percent rating as of July 14, 2014, for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2011, the RO granted service connection for a depressive disorder and assigned a 30 percent rating, effective June 30, 2010.  In August 2013, the RO increased the rating for depressive disorder to 50 percent effective, June 30, 2010.  In September 2014, the RO increased the rating for depressive disorder to 70 percent effective July 14, 2014.  

In May 2015, the Veteran provided testimony before the undersigned Veteran's law judge at a Travel Board hearing.  A transcript of that hearing is of record.

The Veteran has presented evidence that he is not able to maintain employment due to a service-connected depressive disorder.  A claim for TDIU is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, and is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, leukemia, and multiple myeloma, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to July 14, 2014, the Veteran's service-connected depressive disorder resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood with difficulty in establishing and maintaining effective work and social relationships.  The evidence did not show occupational and social impairment with deficiencies in most areas.

2.  As of July 14, 2014, the Veteran's service-connected depressive disorder resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms depression and an inability to establish and maintain effective relationships.  The evidence does not show total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2014, the criteria for a rating of in excess of 50 percent for a depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9434 (2015).
 
2.  As of July 14, 2014, the criteria for a rating in excess of 70 percent for a depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in April 2006, August 2010, and June 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in November 2010 and July 2014 with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Depressive Disorder

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board earlier than August 4, 2014.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

From June 30, 2010, to July 14, 2014

The Veteran's depressive disorder has been assigned a 50 percent rating from June 30, 2010, to July 14, 2014, pursuant to Diagnostic Code 9434 and the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).

A November 2010 VA examination report shows that the Veteran was under treatment for depression.  The Veteran reported that with regard to his present social status that he got out often, had friends, and socialized with his community.  He also reported that he was interested in volunteering with helping other Veterans.  The Veteran also reported that he had not worked since 1985, as he was put on disability by his employer due to problems with a reported rare sleep disorder.  The Veteran described the symptoms of depression as causing him to be de-energized.  During periods of active symptoms he report becoming immobilized with sleepiness and a lack of motivation.  He also reported sleeping more, reading, and watching movies.  The Veteran reported being anergic, volitional, and started to feel hopeless, helpless, and agitated.  During these periods of stress, the Veteran reported feeling as if he was more likely to become angry and frustrated with public places, such as driving in the community.  He reported that he felt tearful during those times and felt as if he needed to compose himself.  He reported avoiding social situations or leaving social situations early when those feelings overcame him.  He also reported some oversensitivity to others.  He reported a difficulty in putting up with people who acted poorly.  The examiner noted that the Veteran had been on disability since 1985 due to symptoms of fatigue.  

Mental status examination showed that the Veteran was oriented to place, person, and time.  The Veteran was well groomed and hygiene was noted as excellent.  The Veteran reported no difficulty with daily activities of living.  He was noted to maintain good eye contact.  While the examiner noted that the Veteran was somber, he was also cooperative, but did tend to wander when answering questions.  No inappropriate behavior was observed during the examination.  His rate of speech was noted to be somewhat pressured and pushed.  No impairments of thought processes, delusions, or hallucinations were reported.  Some obsessive thoughts related to the Veteran's navy career were noted.  No suicidal or homicidal ideations were reported.  The Veteran's memory was intact.  The Veteran reported no instances of panic attacks.  The Veteran reported sleeping seven to eight hours per day, but did not feel refreshed upon awaking.  The examiner diagnosed the Veteran with a depressive disorder and assigned a GAF of 52.  The examiner reported that the Veteran continued to have problems with motivation, sleep, and feelings of guilt, worthlessness, and shame.

A December 2013 neuropsychological evaluation report, completed by Dr. S.D., showed that the Veteran had depression.  Dr. S.D., reported that the Veteran had many friends and participated in a variety of social activities.  He was diagnosed with a cognitive brain impairment.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds that the Veteran's service-connected depressive disorder more nearly approximates the currently assigned 50 percent rating and no higher from June 2010 to July 14, 2014, and his claim for a higher rating prior to July 14, 2014, must be denied.  38 C.F.R. § 4.7 (2015).

In determining that a rating in excess of 50 percent is not warranted for the Veteran's depressive disorder from June 2010 to July 14, 2014, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

From June 2010 to July 14, 2014, the Veteran's depressive disorder symptoms were manifested, primarily, by chronic sleep disturbance, irritability, concentration and attention disturbances, some avoidance behaviors and some periods of social isolation, fair insight and judgment, depressed mood, feelings helplessness, and hopelessness.  The Board finds that that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that from June 2010 to July 14, 2014, the medical evidence does not support a finding of suicidal thoughts; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  In fact, it is clear not only from the November 2010 VA examination report but also from the December 2013 report from Dr. S.D., that the Veteran was active socially with friends and his community which is not indicative of a rating in excess of 50 percent.  A 70 percent rating requires deficiencies in most areas, which is not shown by the evidence of record.  The Veteran was also not shown to have an inability to establish and maintain effective relationships.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9434 as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) score of 52 that was assigned during the appeal period from June 2010 to July 14, 2014, alone, does not support the assignment of any higher rating during the period in question.

According to the Fourth Edition of the American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).

According to DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupation, or school functioning (e.g., few finds, conflict with peers or co-workers).  In this case, the GAF score of 52 is indicative of symptoms consistent with the 50 percent disability rating assigned from June 2010 to July 14, 2014.  The Board reiterates, that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  In this case, the extent and severity of the Veteran's actual depressive disorder symptoms reported or shown from June 2010 to July 14, 2014, are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the 50 percent rating for psychiatric disabilities, and not in the criteria for the next higher rating of 70 percent. 

In reaching the above conclusion, the Board has considered the Veteran's statements regarding the severity of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.  

As of July 14, 2014

The Veteran's depressive disorder has been assigned a 70 percent rating as of July 14, 2014, pursuant to Diagnostic Code 9434 and the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).

A July 2014 VA mental disorder examination report shows that the Veteran was diagnosed with major depressive disorder.  The examiner reported that the Veteran's condition caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  During the examination the Veteran reported that he was in an 11 year relationship that ended in 2011.  He reported that he now had no friends, no children, and lived on his own.  He reported getting along fine with his sister.  The Veteran described his depression as causing him to become immobilized, very tired, and just wanting to sleep.  He reported feeling useless.  He reported that he could not work because of his cancer as he could not get hired.  The Veteran reported that his irritability and anger had gotten much worse as had his attention and concentration.  The examiner noted the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, and difficulty in adapting to stressful circumstances, including work or worklike settings.  The examiner remarked that the Veteran's depression seemed to be worsening since the last VA examination.  

The Board finds that the symptoms associated with the Veteran's depressive disorder do not meet the criteria for the maximum 100 percent schedular rating.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's depressive disorder.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented and presented himself groomed with appropriate hygiene and appropriately dressed.  The Veteran reported having a relationship with his sister during this time period.  Therefore, he was shown to be able to socialize with other people, even if to a limited degree.  Therefore, the Board finds that total social impairment has not been shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating.  The Board also finds that the July 2014 VA examiner's assessment of the Veteran's occupational and social impairment was most probative that the depressive disorder symptoms do not meet the criteria for a 100 percent disability rating.  Notably the July 2014 VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The Board notes those findings most approximate the Veteran's current rating during this period of 70 percent, but not higher.  

In determining that a rating in excess of 70 percent is not warranted for the Veteran's depressive disorder as of July 14, 2014, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board acknowledges that the Veteran is competent to report his depressive disorder symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, the Board finds that the examiner's objective evidence is more persuasive.  The medical findings directly address the criteria under which this disability is rated.  The Board finds the medical findings outweigh the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  The examiner detailed the increased symptoms since the previous examination and provided an opinion as to the level of social and industrial impairment caused by those symptoms.  The Board finds that is the most persuasive evidence.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's depressive disorder are fully contemplated by the applicable rating criteria.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's depressive disorder that is not encompassed by the schedular rating assigned.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2015).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent for a depressive prior to July 14, 2014, or a rating greater than 70 percent as of July 14, 2014.  The preponderance of the evidence is against the assignment of any higher rating during any period on appeal.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 50 percent prior to July 14, 2014, and in excess of a 70 percent rating as of July 14, 2014, for depressive disorder is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, leukemia, and multiple myeloma.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, leukemia, and multiple myeloma, the Board finds that there is insufficient competent medical evidence to decide the claim and more development is required.  Therefore, on remand the Veteran should be scheduled for a VA examination by a medical doctor to ascertain the etiology of the cancer condition to include his assertions that microwave radiation caused the condition.  

Additionally, during the May 2015 hearing before the undersigned Veterans Law Judge, the Veteran reported that he was unable to work due to service connected disability.  While the Veteran has had two VA examination of the service-connected depressive disorder, both VA examiners did not provide opinions or remarks as to whether the Veteran was able to secure or follow a substantially gainful occupation by reason of service-connected disability, with consideration of his training and work history, and without consideration of nonservice-connected disability.  Therefore, on remand, an opinion as to the Veteran employability should be obtained.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an examination with a medical doctor with the appropriate expertise to determine the etiology of any diagnosed cancer to include Waldenström's Macroglobulinemia, leukemia, and multiple myeloma.  The examination report should include discussion of the Veteran's documented medical history and assertions.  Any necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner must review the claims file and must note that review in the report.  The examiner should also consider the Veteran's statements of symptoms in service and reported post-service symptoms history.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Lastly, the examiner should reconcile the opinion with other opinions of record that report that the Veteran's Waldenström's Macroglobulinemia, leukemia, and multiple myeloma were caused by microwave radiation during service.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.  The examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that a claimed cancer disability, to include Waldenström's Macroglobulinemia, leukemia, or multiple myeloma, was incurred in or caused by service?  Please provide a rationale for the opinion.

(b)  Is it at least as likely as not (50 percent probability or greater) that a claimed cancer disability, to include Waldenström's Macroglobulinemia, leukemia, and multiple myeloma was incurred in or caused by exposure to microwave radiation during duties as an electronics technician during military service?  Please provide a rationale for the opinion.

(c)  Please reconcile the opinions offered with the private medical evidence of record suggesting a relationship between the cancer and microwave radiation exposure during service.

2.  Schedule the Veteran for a VA examination to ascertain the impact of his service-connected depressive disorder on employability.  The examiner must review the claims file and the report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including private medical records and the November 2010 and July 2014 VA examination reports.  The examiner should also consider the Veteran's assertions that depressive disorder impairs his ability to maintain employment.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that service-connected depressive disorder, without consideration of any nonservice-connected disabilities and irrespective of age, but with consideration of work history and training, makes the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work despite the service-connected disability, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


